United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-1922
                      ___________________________

                             Eric Eugene Atkisson

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

          Dr. Scott Lafferty; Nurse Darla Watson; Sheriff Cradduck

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                          Submitted: October 7, 2015
                           Filed: November 6, 2015
                                [Unpublished]
                                ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.
       Arkansas inmate Eric Atkisson appeals after the district court1 granted
summary judgment for defendants in Atkisson’s action under 42 U.S.C. § 1983 for
deliberate indifference to his serious medical needs. His principal argument on
appeal is that his motions for appointment of counsel were denied for insufficient
reasons. The merits of those orders are not properly before us, however, because they
were issued by the magistrate judge and Atkisson did not timely seek district-court
review, see Daley v. Marriott Int’l, Inc., 415 F.3d 889, 893 n. 9 (8th Cir.2005); and
any error concerning his motions for extensions of time to object to the magistrate
judge’s rulings were harmless, because they did not affect Atkisson’s substantial
rights in the circumstances of this case, see Fed. R. Civ. P. 61. Finally, liberally
construing Atkisson’s submissions on appeal as including a merits challenge to the
grant of summary judgment (which appellees have fully briefed), we have conducted
careful de novo review, see Meuir v. Greene Cnty. Jail Emps., 487 F.3d 1115, 1118
(8th Cir. 2007), and we affirm the grant of summary judgment for the reasons
explained by the district court.

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Mark E. Ford, United States Magistrate Judge for the Western District of
Arkansas.

                                         -2-